DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amended claims, filed 01/12/2022, have been entered.

     Claims 1-129, 132-142 and 147-150 have been canceled.

      Claims 143-145, have been amended. 

      Claims 151-160 have been added. 

      Claims 130, 131, 143-146 and 151-160 are pending. 

                                                   EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  The title has been replaced with:
--  ANTI-OX40 ANTIBODIES AND ANTI-GITR ANTIBODIES  -- .  

                                                  REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance:  

    Upon reconsideration of applicant’s amended claims, filed 01/12/2022,
     the previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first, written description have been withdrawn.

    As indicated previously, due to high polymorphism of antibodies, the claimed anti-GITR antibodies and/or anti-OX40 antibodies defined by the claimed SEQ ID NOS. are deemed structurally distinct on the primary amino acid basis. 
     The prior art neither suggests or teaches the claimed anti-GITR antibodies and/or anti-OX40 antibodies defined by the claimed SEQ ID NOS. defined by the claimed SEQ ID NOS. having the exact chemical structure of the claim invention. 
      In turn, these particular anti-GITR antibodies and/or anti-OX40 antibodies defined by the claimed SEQ ID NOS. antibodies defined by the claimed SEQ ID NOS. do not appear to known or taught in the prior art.     

     In turn, the claimed anti-GITR antibodies and/or anti-OX40 antibodies defined by the claimed SEQ ID NOS. are deemed free of the prior art.

     Claims 1130, 131, 143-146 and 151-160 are allowable.




    Due to high polymorphism of antibodies, the claimed anti-pro-N-cadherin antibodies (A10A/10A10 and 19D8 antibodies defined by the claimed SEQ ID NOS.) are deemed structurally distinct on the primary amino acid basis. 
     The prior art neither suggests or teaches the claimed anti-pro-N-cadherin antibodies A10A/10A10 and 19D8 antibodies defined by the claimed SEQ ID NOS. having the exact chemical structure of the claim invention. 
      In turn, these particular anti-pro-N-cadherin antibodies A10A/10A10 and 19D8 antibodies defined by the claimed SEQ ID NOS. do not appear to known or taught in the prior art.     

       In turn, the claimed methods are deemed free of the prior art.

     The terminal disclaimer, filed on 09/14/2021, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of U.S. Patent No. 11,022,608 and copending USSN 16/909,361 has been accepted.   
     The terminal disclaimer has been recorded. 

       The instant claims would be subject to judicially created doctrine of non-statutory double patenting.
    The claims of US Patent No. 11,022,608 and copending USSN 16/909,361 are drawn methods of treating with anti-pro-N-cadherin antibodies (A10A/10A10), which would anticipate or render obvious the instant claim anti-pro-N-cadherin antibodies (A10A/10A10) and antibody constructs and methods of treating pathological fibrotic conditions with anti-pro-N-cadherin antibodies, including the claimed A10A/10A10 and 19D8 antibodies

     




     Note that AIA  35 USC 102(b)(1)(A) provides for exceptions to the prior art provisions of AIA  35 USC 102(a)(1) limiting the use of inventor’s own work as prior art, as it applies to 
US Patent No. 11,022,608, US 2020/0319166 and US 2020/0103397.

10.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
January 27, 2022